                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

B. A. P., a minor child by and through her                 )
parent, RICHARD PENKOSKI; and                              )
RICHARD PENKOSKI, as the parent and                        )
legal guardian of B. A. P.,                                )
                                                           )
        Plaintiffs,                                        )
                                                           )   Case No. 2:20-cv-65
v.                                                         )   Chief Judge Waverly Crenshaw Jr.
                                                           )   Magistrate Alistair Newbern
OVERTON COUNTY BOARD OF                                    )   (JURY DEMAND)
EDUCATION,                                                 )
                                                           )
        Defendant.                                         )

                   PLAINTIFFS’ MEMORANUDUM SUPPORTING
                MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

        Plaintiffs, B.A.P. and Richard Penkoski (hereinafter “Plaintiffs”), by and through

undersigned counsel and pursuant to Rule 15 of the Federal Rules of Civil Procedure,

respectfully request that this Court allow amendment of Plaintiffs’ Complaint.

        On April 15, 2021, the parties filed a Joint Motion to Extend Deadline for Amending

Pleadings. Plaintiffs respectfully submit the proposed First Amended Complaint (hereinafter the

“AC”) attached to the accompanying Motion as Exhibit “1.” The AC adds facts learned from

discovery that support the allegations in the initial Complaint.

                                   MEMORANDUM OF LAW

        The Supreme Court of the United States held in Foman v. Davis, 371 U.S. 178, 182

(1962), that leave to amend is freely given. The purpose of a liberal amendment standard is to

enable a party “to assert matters that were overlooked or were unknown . . . at the time . . . [of

the] original complaint or answer.” Smiga v. Dean Witter Reynolds, Inc., 766 F.2d 698, 703 (2d

Cir. 1985) (alterations in original) (citation omitted).




     Case 2:20-cv-00065 Document 27 Filed 05/19/21 Page 1 of 6 PageID #: 157
       Plaintiffs filed their initial Complaint on October 16, 2020, alleging violations of freedom

of speech, free exercise of religion, due process, and equal protection, and a violation of the

Tennessee Religious Freedom Restoration Act (“TRFRA”). (Doc. 1).

       On January 4, 2021, this Court held the Case Management Conference. On the same day

– January 4, 2021 -- Plaintiffs served their Combined First Set of Interrogatories and Request for

Production of Documents to Defendant Overton County Board of Education (the “BOE”).

Counsel for the BOE requested an extension of time to serve responses. The BOE served its

responses on February 22, 2021, which included production of over six hundred (600) pages of

documents. Subsequent to the production on February 22, 2021, additional documents were

served in the weeks after. Time was devoted to reviewing the discovery responses and also

researching applicable comparisons to other similar cases based upon the theory suggested by the

BOE’s discovery responses.

       The discovery revealed, for the first time, that the BOE adopted a policy that delegated

authority to administrators at each school to prepare and distribute student handbooks. The

responses revealed, for the first time, that Richard Melton, the principal of Livingston Academy,

drafted, and was responsible for the adoption and enforcement of, the school’s 2020-2021

student handbook, portions of which were enforced against Plaintiff B.A.P. The responses

revealed that Melton is a decision-maker with respect to the content of the student handbook, its

application to, and enforcement against, B.A.P., along with other BOE policies and practices.

       The BOE’s discovery responses also revealed, for the first time, that Stephen Henson, the

classroom teacher, removed Plaintiff B.A.P. from the classroom and sent her to the principal’s

office for an alleged violation of the student handbook. Thus, Henson enforced the student

handbook against B.A.P., along with other BOE policies and practices.




    Case 2:20-cv-00065 Document 27 Filed 05/19/21 Page 2 of 6 PageID #: 158
       In light of these newly discovered facts, the undersigned contacted defense counsel on

March 29, 2021, to discuss the status of the case. Based upon the conference, counsel sought a

judicial settlement conference to mitigate litigation. After the parties requested a judicial

settlement conference, this Court directed the parties to schedule a Mediation with retired

Magistrate Judge Joe B. Brown. Upon securing a date for Mediation, on April 15, 2021, the

parties filed a Joint Motion to Extend Deadline for Amending Pleadings (Doc. 23), which this

Court granted on April 16, 2021, setting May 19, 2021, as the new deadline. (Doc. 24). The

parties conducted the Mediation on May 12, 2021, which resulted in an impasse. Plaintiffs now

seek leave to amend their Complaint.

       The newly discovered information provided by the BOE establishes Livingston Academy

principal Richard Melton as a decision-maker with respect to some of the challenged policies

because he is responsible for drafting the student handbook. He is responsible for the adoption

and enforcement of the student handbook based upon the authority the BOE’s policies delegate

to him. In addition, the newly discovered information establishes that Stephen Henson enforced

the student handbook, including the provisions enforced against B.A.P. Accordingly, Plaintiffs

seek to amend their Complaint to add Melton and Henson as defendants.

       Sixth Circuit case law “manifests ‘liberality in allowing amendments to a complaint.’”

Newberry v. Silverman, 789 F.3d 636, 645 (6th Cir. 2015) (quoting Janikowski v. Bendix Corp.,

823 F.2d 945, 951 (6th Cir. 1987)). Amending the Complaint will not result in unnecessary delay

and will not prejudice the defendant or anyone else. See Sec. Ins. Co. v. Kevin Tucker & Assocs.,

Inc., 64 F.3d 1001, 1009 (6th Cir.1995); Tefft v. Seward, 689 F.2d 637, 639 n. 2 (6th Cir.1982)

(“Delay that is neither intended to harass nor causes any ascertainable prejudice is not a

permissible reason, in and of itself, to disallow an amendment of a pleading”).




    Case 2:20-cv-00065 Document 27 Filed 05/19/21 Page 3 of 6 PageID #: 159
       The discovery period does not close until September 20, 2021. Dispositive motions are

not due until October 29, 2021, and trial is set for May 10, 2022. Allowing amendment will not

alter any deadline nor will it cause any prejudice. Plaintiffs’ AC maintains the counts and

allegations of the original complaint (with the exception of Count V under the TRFRA, which is

dropped) based upon the same core of operative facts and adds two defendants and allegations

based upon discovery in this case. The time to amend has not expired and no order prevents

Plaintiffs from seeking to amend. Pursuant to LR 15.1, the entire First Amended Complaint is

attached to the Motion as Exhibit 1.

       In compliance with Local Rules, prior to filing this motion, Plaintiffs’ counsel provided

the First Amended Complaint with Exhibits 1 and 2 to counsel for BOE by electronic mail on

Tuesday, May 18, 2021, at 9:55 am. Due to the one week of time between Mediation and the

deadline to amend, counsel moved expeditiously to first submit the amendment to the clients for

review. On Wednesday, May 19, 2021, Plaintiffs’ counsel and counsel for BOE conferred by

telephone regarding the amendment. At the time of the call, counsel for BOE had not been able

to finalize a position on whether to consent or oppose.

       WHEREFORE, Plaintiffs respectfully request that this Court grant the requested

amendment and direct that the attached First Amended Complaint be entered and grant any

further relief this Court deems is equitable and just.




    Case 2:20-cv-00065 Document 27 Filed 05/19/21 Page 4 of 6 PageID #: 160
  Respectfully submitted this 19th day of May, 2021.

                                             /s/Frederick H. Nelson
                                             Frederick H. Nelson
                                             Florida Bar No. 0990523
                                             American Liberties Institute
                                             P. O. Box 547503
                                             Orlando, FL 32854-7503
                                             Phone: (407) 786-7007
                                             Fax: (877) 786-3573
                                             Email: rick@ali-usa.org
                                             Counsel for Plaintiffs
                                             (Admitted Pro Hac Vice)

                                             /s/ Kristin Fecteau Mosher
                                             Kristin Fecteau Mosher (#19772)
                                             The Law Office of Kristin Fecteau
                                             5543 Edmonson Pike
                                             Nashville, TN 37211
                                             Phone: (615) 496-5747
                                             Fax: (615) 691-7194
                                             Email: kristin@fecteaulaw.com
                                             Local Counsel for Plaintiffs




Case 2:20-cv-00065 Document 27 Filed 05/19/21 Page 5 of 6 PageID #: 161
                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been forwarded via the court’s ECF/CM

system to:

Kenneth S. Williams, Esq. (#10678)
Madewell, Jared, Halfacre,
Williams & Wilson
230 N. Washington Ave.
Cookeville, TN 38501
Phone: (931) 526-6101
Fax: (931) 528-1909
Email: ken@madewelljared.com
Counsel for Defendant


       on this the 19th day of May, 2021.


                                                           /s/Frederick H. Nelson
                                                           Frederick H. Nelson
                                                           Florida Bar No. 0990523
                                                           American Liberties Institute
                                                           P. O. Box 547503
                                                           Orlando, FL 32854-7503
                                                           Phone: (407) 786-7007
                                                           Fax: (877) 786-3573
                                                           Email: rick@ali-usa.org
                                                           Counsel for Plaintiffs
                                                           (Admitted Pro Hac Vice)




    Case 2:20-cv-00065 Document 27 Filed 05/19/21 Page 6 of 6 PageID #: 162
